Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claims 1, 5-6, 8-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (WO2019162993A1, US20210041114A1 is utilized as a high quality facsimile) in view of Moisan (WO2019218058A1, US20210223089A1 is utilized as a high quality facsimile).
Regarding claim 1, Watanabe discloses a sensing system for a heating, ventilation, and air conditioning system, wherein the sensing system comprises:
a housing comprising a main body (Figure 4, 60), wherein the housing defines a sensing aperture in a first portion of the main body (Figure 4, 61, 61f) and a mounting channel in a second portion of the main body (Figure 5, 64b);
a sensing element retained within the housing (Figure 4, 50), wherein the sensing element is configured to detect leaked refrigerant that enters the housing via the sensing aperture (¶32).
Watanabe does not teach the particulars of the mounting channel and mounting retainer of claim 1.
However, Moisan discloses a sensor with a housing (Figure 7, 300, 400, Figure 5, 100), wherein the housing has a mounting channel in a second portion of the main body of the housing which extends through the housing (Figure 7, 601, see ¶90) and a mounting retainer configured to extend through the mounting channel and through the housing and couple the housing to an interior surface of an enclosure to be monitored (Figures 2-3, ¶90), wherein the mounting retainer enables the housing to rotate about the mounting retainer to automatically align the sensing aperture in a target sensing orientation base on a weight of the housing under the force of gravity (Figure 7, ¶90, ¶81, ¶74), which allows the sensor to reach its operative position easily (¶74).
Watanabe recognizes that the refrigerant leakage sensor should be located below the heat exchangers and in particular oriented towards a bottom of the casing (¶7). Therefore, it would have been obvious to one of ordinary skill in the art to utilize such a gravity-driven sensor mounting solution in Watanabe in order to easily set the sensor into its operative position.
Regarding claim 5
the housing comprises at least one counterweight integrally formed with a lower edge of the main body (Figure 7, 403 can be considered a counterweight).
Regarding claim 6, Watanabe as modified teaches all of the limitations of claim 1, wherein
the housing comprises at least one counterweight integrally coupled to a lower surface of the main body (Figure 7, 403 can be considered a counterweight).
Regarding claim 8, Watanabe as modified teaches all of the limitations of claim 1, wherein 
the housing and the sensor establish a center of gravity of the sensing system that is between the mounting channel and a lower surface of the main body (Figure 7, CM).
Regarding claim 9, Watanabe as modified teaches all of the limitations of claim 1, wherein
the housing enables the sensing aperture to passively adjust to a target orientation for the HVAC system having an upflow configuration, a downflow configuration, a horizontal right configuration, or a horizontal left configuration (see rejection of claim 1, the gravity driven orientation system allows for such passive adjustment).
Regarding claim 10
the main body of the housing comprises a rounded upper surface configured to direct condensate originating from a heat exchanger within the air handling enclosure away from the sensor (Figure 4, 61 has rounded edges, which would allow condensate to travel down the side of 61).
Regarding claim 16, Watanabe discloses a heating, ventilation, and air conditioning system, comprising:
an air handling enclosure configured to be positioned in a vertical configuration (Figure 2, 100 and 30); and
a sensing system disposed within the air handling enclosure and comprising:
a housing comprising a main body (Figure 4, 60), wherein the housing defines a sensing chamber (Figure 4, area inside 61), wherein the sensing chamber is fluidly coupled to an interior of the air handling enclosure via a sensing aperture (Figure 4, 61, 61d);
a refrigerant sensing element retained within the sensing chamber (Figure 4, 50).
Watanabe does not teach the particulars of the mounting channel and mounting retainer of claim 16.
However, Moisan discloses a sensor with a housing (Figure 7, 300, 400, Figure 5, 100), wherein the sensing element and the housing contribute to a center of gravity of the self-orienting sensing system that is between a mounting channel and a lower 
Watanabe recognizes that the refrigerant leakage sensor should be located below the heat exchangers and in particular oriented towards a bottom of the casing (¶7). Therefore, it would have been obvious to one of ordinary skill in the art to utilize such a gravity-driven sensor mounting solution in Watanabe in order to easily set the sensor into its operative position.
Regarding claim 18, Watanabe as modified teaches all of the limitations of claim 16, wherein the housing comprises
a first housing part and a second housing part that is removable from the first housing part to provide access to the refrigerant sensor (Figure 7, ¶31).
Regarding claim 20
at least one counterweight disposed or formed on the lower edge of the housing (Figure 7 of Moisan, 403).
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 2-4, 7, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 01/12/2022 have been fully considered.
Applicant has argued that Moisan does not teach the mounting channel extending through the housing along with the retainer extending through the housing. However, a closer inspection of ¶90 notes that instead of the pin construction shown graphically in Moison, a single axle may be utilized which extends through the housing. Therefore, Moisan discloses an axle through openings in opposing facings which allows the sensor to rotate, which under the broadest reasonable interpretation of the claim(s) can be applied to construct a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/     Examiner, Art Unit 3763